Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 1 of 6
Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 2 of 6
Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 3 of 6
Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 4 of 6
Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 5 of 6
Case 19-32076   Doc 30   Filed 11/04/20 Entered 11/04/20 15:05:09   Desc Main
                           Document     Page 6 of 6
